PER CURIAM.
The judgment reviewed herein which remands this cause back to the appellants for the purpose of issuing the permit in question to appellee is affirmed. Upon remand, the appellants may, should they deem it advisable to do so, hold hearings on the question of whether said permit should be issued subject to the limitations and conditions set forth in appellee’s amendment to its application as provided by the court below.
Affirmed.
JOHNSON, Acting C. J., and SPEC-TOR and BOYER, JJ., concur.